DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 06/14/2022 is acknowledged.

Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim.

Applicant's election with traverse of Species ii in the reply filed on 06/14/2022 is acknowledged. The traversal is on the ground(s) that the species share the same special technical features recited in independent claim 1 and the species are not mutually exclusive. This is not found persuasive because, as explained in paragraph 7 of the Restriction Requirement, even though the species require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JPH07104094. Further, the species are mutually exclusive. Paragraphs [0045]-[0048], [0049]-[0051], [0108], and [0211] of the patent publication clearly delineate two separate species of the “at least one part capable of being displaced”. The requirement is still deemed proper and is therefore made FINAL.

Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (Species i), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/14/2022.

Status of Claims
Claims 1-17 are pending in the application with claims 3-6 and 15-17 withdrawn. Claims 1-2 and 7-14 are examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “independent contact part” (claim 11) and “means capable of forming a seal” (claim 13) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “123a” has been used to designate both “a first part” and “a link part” (see PGPub, [0147]-[0149]). 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 102 (see PGPub, [0203]). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The following limitations are being interpreted under 35 U.S.C. 112(f):
Claim 1: “gripping means capable of cooperating with a fuel assembly so as to grasp or release said assembly” (see PGPub, [0211]-[0214])
Claim 1: “control means for controlling the gripping means” (see PGPub, [0048], [0052], [0221])
Claim 10: “bistable mechanism linked to the gripping means and capable of positioning said gripping means in a stable position of grasping or releasing an assembly” (see PGPub, [0053], [0087], [0216]-[0220])

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 8-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 recites “the ambient gas” and “the handling environment”. There is insufficient antecedent basis for these limitations in the claim.

Regarding claims 2 and 13, the phrase "for example" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claims 8 and 10 recite “an assembly.” It is unclear from the claims if this refers to the fuel assembly, as recited in parent claim 1, or another assembly.

The term “channel-like” in claim 9 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The skilled artisan would be unable to determine what distinguishes a “channel-like” structure from a channel or another structure. 

Claim 11 recites “an independent contact part”. It is unclear what structure is encompassed by the “part” that would be capable of carrying out the claimed function. Further, it is unclear what aspect of the “contact part” is independent. The skilled artisan would be unable to determine the structure necessary to arrive at the claimed “independent contact part”.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH07104094 (“Hideo”) (citations refer to previously provided machine translation).

Regarding claim 1, Hideo discloses (see Figs. 1-2, 7) a handling device for a nuclear fuel assembly (p. 1, para. 1), extending along a longitudinal axis and comprising:
a body (11, 12);
gripping means (31, 32) capable of cooperating with a fuel assembly (209) so as to grasp or release said assembly, said gripping means being linked to the body so as to allow a relative movement between said body and all or part of the gripping means (p. 4, paras. 7-8; parts 32 of gripping means are movable relative to the body (see also Fig. 4));
control means (“pawl drive mechanism”) for controlling the gripping means capable of controlling said gripping means between a grasping position and a releasing position of said assembly, and vice versa (p. 4, paras. 7-8); 
suction means (“cooling mechanism”) capable of generating a suction of a cooling gas through the handling device and through the assembly when it is grasped by said device (p. 2, para. 5, p. 3, para. 3, p. 6, para. 5; blower 91 forcibly sucks ambient gas from the atmosphere through the blower and into the handling device), the suction means comprising a gas flow rate booster (91) and an intake duct (see Fig. 1; see arrows into opening on the top right of blower 91) for a compressed gas into said booster, said intake duct being configured so that said compressed gas entering into said gas booster device generates a suction of a cooling gas through the handling device (p. 6, para. 7) and through the assembly when it is grasped by said device (p. 3, para. 3, p. 6, para. 7; blower 91 sucks ambient gas from the atmosphere, generating a cooling gas through the handling device and assembly (see arrows in Fig. 1 denoting the flow of cooling gas)). 

Regarding claim 2, Hideo discloses the device as claimed in claim 1 and further discloses the cooling gas being the ambient gas in the handling environment of the assembly (p. 3, para. 3). 

Regarding claim 7, Hideo discloses the device as claimed in claim 1 and further discloses the gripping means comprising at least one part (31, 62) capable of being displaced in translation with respect to the body and capable of cooperating with the assembly so as to grasp or release said assembly (Figs. 1, 5, p. 5, para. 5).

Regarding claim 10, Hideo discloses the device as claimed in claim 1 and further discloses the control means comprising a bistable mechanism linked to the gripping means and capable of positioning said gripping means in a stable position of grasping or releasing an assembly (Fig. 4, p. 5, paras. 7-8; gripping means are controlled such that the grippers are in one of two states, a closed state or an open state).

Regarding claim 11, Hideo discloses the device as claimed in claim 1 and further discloses the control means comprising interaction means (71, 73) linked to the gripping means and capable of cooperating with an independent contact part (75) of the handling device so that the contact between said interaction means and said independent contact part drives a movement of the gripping means (Figs. 1, 7, p. 5, para. 9).
Regarding claim 12, Hideo discloses the device as claimed in claim 11 and further discloses the interaction means comprising an interaction crown ring (71) (Figs. 1, 6, p. 5, para. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claims 1-2 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,797,248 (“Tsitsichvili”) in view of Hideo.

Regarding claim 1, Tsitsichvili discloses (see Figs. 3-4) a handling device (10) for a nuclear fuel assembly (formed of “a”), extending along a longitudinal axis and comprising:
a body (12);
gripping means (36, 40, 42) capable of cooperating with a fuel assembly so as to grasp or release said assembly (2:4-10, 8:39-50), said gripping means being linked to the body so as to allow a relative movement between said body and all or part of the gripping means (5:45-47, 6:54-60, 8:39-50; parts 36, 40, 42 of the gripping means is designed to move relative to the body 12 (see parts 36, 40, 42 on the right side of Figs. 3-4 in comparison to those on the left side of Figs. 3-4)); and 
control means (48, 54) for controlling the gripping means capable of controlling said gripping means between a grasping position and a releasing position of said assembly and vice versa (5:55-59, 6:30-60).

	Tsitsichvili does not disclose a suction means.

Hideo teaches (see Figs. 1-2, 7) a handling device for a nuclear fuel assembly (p. 1, para. 1) comprising a gripping means (31, 32) (p. 4, paras. 7-8) and suction means (“cooling mechanism”) capable of generating a suction of a cooling gas through the handling device and through the assembly when it is grasped by said device (p. 2, para. 5, p. 3, para. 3, p. 6, para. 5; blower 91 forcibly sucks ambient gas from the atmosphere through the blower and into the handling device), the suction means comprising a gas flow rate booster (91) and an intake duct (see Fig. 1; see arrows into opening on the top right of blower 91) for a compressed gas into said booster, said intake duct being configured so that said compressed gas entering into said gas booster device generates a suction of a cooling gas through the handling device (p. 6, para. 7) and through the assembly when it is grasped by said device (p. 3, para. 3, p. 6, para. 7; blower 91 sucks ambient gas from the atmosphere, generating a cooling gas through the handling device and assembly (see arrows in Fig. 1 denoting the flow of cooling gas)). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to include a suction means as taught by Hideo in the handling device of Tsitsichvili because Hideo teaches this cools the fuel assembly in a compact manner (p. 3, para. 3, p. 6, para. 7).

Regarding claim 2, Tsitsichvili in view of Hideo teaches the device as claimed in claim 1. Hideo further teaches the cooling gas being the ambient gas in the handling environment of the assembly (p. 3, para. 3). A POSA would have been motivated to combine Tsitsichvili and Hideo as discussed above with regards to claim 1.

Regarding claim 7, Tsitsichvili in view of Hideo teaches the device as claimed in claim 1. Tsitsichvili further discloses the gripping means comprising at least one part (36, 40, 42) capable of being displaced in translation with respect to the body and capable of cooperating with the assembly so as to grasp or release said assembly (Figs. 3-4, 5:45-47, 6:54-60, 8:39-50).

Regarding claim 8, Tsitsichvili in view of Hideo teaches the device as claimed in claim 7. Tsitsichvili further discloses the at least one part capable of being displaced in translation with respect to the body is a mechanical finger comprising a first end (40) capable of cooperating with a shoulder (34) at a top end of an assembly (Figs. 3-5). 

Regarding claim 9, Tsitsichvili in view of Hideo teaches the device as claimed in claim 8. Tsitsichvili further discloses the body comprising at least one channel-like passage (38) extending in a radial direction in which the mechanical finger can be displaced by a radial translational movement with respect to the body (Fig. 4, 5:27-54). 

Regarding claim 10, Tsitsichvili in view of Hideo teaches the device as claimed in claim 1. Tsitsichvili further discloses the control means comprising a bistable mechanism (54, 48) linked to the gripping means and capable of positioning said gripping means in a stable position of grasping or releasing an assembly (6:30-53).

Regarding claim 11, Tsitsichvili in view of Hideo teaches the device as claimed in claim 1. Tsitsichvili further discloses the control means comprising interaction means (48) linked to the gripping means and capable of cooperating with an independent contact part (54) of the handling device so that the contact between said interaction means and said independent contact part drives a movement of the gripping means (Figs. 3-4, 5:55-59, 6:30-60).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hideo or Tsitsichvili in view of Hideo further in view of US Patent No. 3,175,720 (“Millot”).

Regarding claim 13, Hideo or Tsitsichvili in view of Hideo teaches the device as claimed in claim 1, but does not teach a means capable of forming a seal with an assembly.

Millot teaches (see Figs. 1-2) a handling device for a nuclear fuel assembly (A) comprising a body (17), the body comprising means (41) capable of forming a seal with the assembly (3:53-59).
	A POSA would have been motivated to modify the device of Hideo or Tsitsichvili-Hideo to provide a sealing means as taught by Millot for the predictable purpose of preventing the escape of the cooling gas (see Millot, 3:53-59).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hideo or Tsitsichvili in view of Hideo further in view of US Patent No. 8,917,808 (“Helmersson”).

Regarding claim 14, Hideo or Tsitsichvili in view of Hideo teaches the device as claimed in claim 1, but does not disclose a filtration means.

Helmersson teaches (see Fig. 2) a handling device for a nuclear fuel assembly (3) comprising a flow rate booster (32) and further discloses filtration means (34) disposed downstream of the flow rate booster. 

It would have been obvious to a POSA to modify the device of Hideo or Tsitsichvili-Hideo to include a filtration means as taught by Helmersson because Helmersson teaches the filter catches debris particles in the flow of fluid (5:1-9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646